Citation Nr: 1104697	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-01 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for PTSD.  When this case 
was previously before the Board in July 2009, it was remanded for 
additional development of the record.  As the requested actions 
have been accomplished, the case is again before the Board for 
appellate consideration.

In light of the medical evidence of record diagnosing different 
psychiatric disorders and suggesting a possible link of those 
disorders to service, the Board has amended the issue as listed 
on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For the reasons explained below, the issue of entitlement to 
service connection for an acquired psychiatric disorder other 
than PTSD is REMANDED to the RO via the Appeals Management Center 
(AMC).  VA will notify the Veteran if further action is required 
on his part.


FINDING OF FACT

The most probative evidence indicates that the Veteran does not 
suffer from PTSD. 

CONCLUSION OF LAW

The requirements for establishing service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, in an April 2006 letter, issued prior to the rating 
decision on appeal, the VA provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
his claim for service connection, to include what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  This letter also advised 
the Veteran how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  The case was last adjudicated in September 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file includes the available service 
treatment records, response from the Joint Services Records 
Research Center (JSRRC), VA medical records, the reports of VA 
examinations, and the Veteran's testimony at a hearing at the RO.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and testimony.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In August 2006, the National Personnel Records Center reported 
that the Veteran's service was fire-related service, and his 
personnel file could not be reconstructed.  The Board also notes 
the only available service treatment records are the entrance and 
separation examinations.  In cases such as these, the VA has a 
heightened duty to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board's analysis of the Veteran's 
claim was undertaken with this duty in mind.  The case law does 
not, however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that may be 
favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evaluation, between current symptoms and 
an in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  

The Board notes that on July 13, 2010, VA published a final rule 
that amended its adjudication regulation governing service 
connection for PTSD by liberalizing, in certain circumstances, 
the evidentiary standard for establishing the occurrence of the 
required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 
2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the 
effective and applicability dates from July 12, 2010 to July 13, 
2010).  The revisions apply to, among others, claims appealed 
before July 13, 2010, but not yet decided by the Board.

The revisions add to the types of claims the VA will accept 
through credible lay testimony alone, as being sufficient to 
establish the occurrence of an in-service stressor without 
undertaking other development to verify the Veteran's account.  
38 C.F.R. § 3.304(f) previously only authorized VA to accept 
statements from Veterans who served in combat, as denoted by 
combat-related awards or decorations or other evidence sufficient 
to establish participation in combat, as sufficient to establish 
the occurrence of the claimed in-service stressor.  VA later 
amended 38 C.F.R. § 3.304(f) to also authorize VA to accept the 
statements of Veterans who are former prisoners-of-war, as well 
as those with an in-service diagnosis of PTSD, as sufficient to 
establish occurrence of an in-service stressor if such statements 
are consistent with the places, types, and circumstances of 
service.

As discussed fully below, because the most probative evidence 
indicates the Veteran does not meet the diagnostic criteria for 
PTSD, the amended regulation does not impact this decision.

The available service treatment records are negative for 
complaints or findings pertaining to any psychiatric disability, 
including PTSD.  A psychiatric evaluation on the separation 
examination in February 1946 was normal.  It was indicated the 
Veteran was hospitalized for two weeks in July 1944 for malaria.

The discharge certificate discloses the Veteran served for 20 
months in the China-Burma-India Theater of Operations.  He was a 
cryptographic technician, which required him to encode and decode 
classified messages.  He also handled secret communications and 
maintained cryptographic files.  

The Veteran was afforded a VA psychiatric examination in May 
2006.  The examiner noted he reviewed the claims folder and the 
Veteran's medical file.  It was noted he had no previous 
psychiatric treatment history.  The Veteran related his family 
life unraveled when he was five years old and an older brother 
died of pneumonia.  A sister developed tuberculosis the following 
year.  When he was 20, the Veteran's mother died suddenly in 
front of him while she was being examined by a physician.  He 
broke the news of her death to his father and siblings.  He 
reported that he has never married and that "my fiancée died 
while I was in the military service in China, Burma, and India".  
He stated he was involved in direct combat in service, but when 
asked to describe some specific traumatic events, he stated that 
he had malaria in June 1944 while in India and that he was put in 
a hospital tent with another soldier who also had malaria.  That 
person died during the night.  He could not name any individuals 
who were with him.  The Veteran also mentioned he was in India 
when two friends of his (R.L. and S.M.) who were pilots, crashed 
in the Himalayan Mountains.  He added that following service, he 
was knocked down by a car and hospitalized for about five weeks.  
He claimed he did not have any psychiatric problems.  

On mental status evaluation, when asked to describe his mood, the 
Veteran referred to his age and stated he did not know how many 
years he had left.  He denied any history of suicidal behaviors 
and denied suicidal or homicidal ideation.  The diagnosis was 
anxiety disorder, not otherwise specified.  The Axis IV diagnosis 
was physical illnesses.  The examiner commented the Veteran did 
not endorse symptoms consistent with a diagnosis of PTSD, but 
appeared to have mild anxiety disorder, not otherwise specified, 
related to his ruminations about his age.  

VA outpatient treatment records dated from 2006 to 2009 have been 
associated with the claims folder.  The Veteran was seen in 
October 2006 and a PTSD screen was symptomatic and met referral 
criteria.  He was seen in the PTSD clinic in December 2006 and 
related he could not describe a traumatic event that had left him 
with reexperiencing, avoidance, hypervigilance and hyperarousal.  
The most disturbing event for him was pulling a soldier from a 
burning plane.  He stated he realized the soldier could have 
saved himself and he did not think the soldier was in imminent 
danger.  He added he saw the plane crash.  The Veteran reported 
he had dreams of planes crashing in the Himalaya Mountains, and 
of the soldiers who died.  He maintained he was never involved in 
direct combat.  The diagnoses were anxiety, not otherwise 
specified and dysthymia.  It was noted the Veteran stated he had 
not enjoyed being a cryptologist and had wanted to go into the 
pilot program.  He felt depressed he was never in combat.  The 
nurse evaluating him diagnosed anxiety disorder and dysthymia.  
In April 2007 the same nurse diagnosed PTSD, depressive disorder, 
not otherwise specified and anxiety disorder, not otherwise 
specified.  The nurse stated the Veteran had PTSD, driven by 
chronic pain.  The same diagnoses were given by that nurse when 
the Veteran was seen in the PTSD clinic in January 2008.  The 
nurse added it was her opinion that the Veteran's PTSD was a 
direct result of his military service.  The specific stressors 
upon which she based the diagnosis of PTSD were not indicated.  A 
June 2009 treatment report noted the Veteran had been transferred 
to that provider's care for his PTSD.  The examiner carried 
forward that diagnosis, but did not address any service stressors 
or the diagnostic criteria for PTSD.

Following a request from the VA to verify the stressor involving 
the deaths of two pilots who were friends of the Veteran, the 
JSRRC indicated it was unable to document the stated stressors.

In a statement dated July 2010, the Veteran asserted he served 
with the Army Air Corps during service and that he was stationed 
at the base of the Himalayas in India.  The troops were there to 
fly planes filled with fuel tanks over the mountains to support 
Chinese troops against the Japanese.  He stated many planes went 
down and hundreds of men died.  He claimed the Japanese counter-
attacked and the U.S. soldiers had to burn the gasoline, so the 
Japanese could not use it.  He added it was as if the men had 
died for nothing.  He noted he was not one of the crewmen on the 
planes, but worked as a cryptographer relaying messages 
concerning the status of the flights.  He insisted Japanese 
troops were everywhere and were always around.  He stated all the 
men feared for their lives as they never knew what was going to 
happen next.  

The Veteran was again afforded a VA psychiatric examination in 
September 2010.  He related that one of his missions was flying 
planes with gasoline cargo over the Himalayan Mountains.  He 
stated many of the planes crashed in the mountains.  He asserted 
he witnessed many airplane crashes in the distance, including 
some with pilots who were friends of his.  He again claimed a 
plane crashed in front of him and he pulled the pilot out.  He 
added that newspapers reported 150 men had died in plane crashes 
in the Himalayas, and that their bodies were never recovered.  
The Veteran again mentioned witnessing his mother's death prior 
to service, and that he had been hit by a car when he was 28 
years old (after service), and was hospitalized for five weeks, 
and that he was involved in an automobile accident in January 
2010, and was hospitalized for nine days.  Following a mental 
status evaluation, the Axis I diagnoses were anxiety disorder, 
not otherwise specified and depressive disorder, not otherwise 
specified.  The Axis IV diagnoses were witnessed death of mother, 
deployments during service, and recent loss of friend and family 
member.  

The examiner commented the Veteran did not meet the criteria for 
a diagnosis of PTSD.  She indicated the Veteran appeared to be 
sub-threshold for a PTSD diagnosis.  She added the Veteran seemed 
to be struggling with symptoms of anxiety and depression, and 
opined that anxiety was most likely the result of his military 
service in India.  The examiner observed the Veteran suffered 
from anxiety, distressing dreams and intrusive thoughts related 
to his wartime experiences.  She also noted the Veteran described 
having depressed mood, particularly related to many recent 
losses.  She concluded the Veteran's depression was at least as 
likely as not the result of his service.  She added it was 
possible that some of the Veteran's current symptomatology could 
be the result of witnessing the death of his mother.  It was also 
possible this made him more susceptible/vulnerable to developing 
psychiatric symptoms following the experience of traumatic 
situations during service.  

The Board notes that the May 2006 and the September 2010 
examiners, both psychologists, determined that the Veteran did 
not meet the diagnostic criteria for PTSD.  While PTSD was 
initially assessed at several VA outpatient visits, these 
diagnoses were initially rendered by a nurse who at initial 
assessment where stressors were discussed, diagnosed anxiety 
disorder and dysthymia.  In the subsequent entries where she 
listed a diagnosis of PTSD, the stressor upon which the diagnosis 
was based was not provided.  While a 2009 outpatient report 
signed by a psychiatrist carried forward the diagnosis of PTSD, 
no mention of the stressor upon which the diagnosis was based was 
provided, nor were the diagnostic criteria for the disorder 
discussed.  As such, the diagnoses of PTSD in the outpatient 
treatment records are entitled to little, if any, probative 
weight.  The Board finds the opinions by the psychologists noting 
the Veteran does not meet the diagnostic criteria for PTSD to be 
more probative as they were provided following review of the 
claims file and detailed examination of the Veteran, including 
his reports of specific stressors.  

In sum, there is no evidence of PTSD in service and the 
preponderance of the probative evidence indicates that the 
Veteran does not meet the diagnostic criteria for PTSD.  The 
Board finds, accordingly, that service connection for PTSD is 
denied.

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).  


ORDER

Service connection for PTSD is denied.


REMAND

As noted in the Introduction, medical evidence of record includes 
diagnoses of anxiety disorder and depressive disorder/dysthymia 
with a possible link to service.  Accordingly, the issue of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD is before the Board.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
As the RO has not adjudicated this aspect of the claim, remand is 
required for additional development. 

While the May 2006 examination linked the Veteran's anxiety 
disorder to ruminations about his age, the September 2010 VA 
examiner suggested the anxiety disorder and depressive disorder 
could be related to service.  However, the 2010 examiner appears 
to have based the conclusion on the Veteran's report of in-
service stressors, which have been inconsistently reported during 
the course of the appeal.  

In this regard, the Veteran claimed he was involved in direct 
combat during the May 2006 VA psychiatric examination.  However, 
he was unable to provide any traumatic event he experienced 
involving combat.  He denied having been involved in direct 
combat in December 2006 and stated he felt depressed he was not 
in combat.  In addition, the Board notes he related in a July 
2010 statement that he was not a crewman on planes flying over 
the Himalayan Mountains.  Yet, he specifically alleged on the 
September 2010 VA psychiatric examination he had flown on such 
missions, and even asserted he had witnessed many planes crashing 
in the distance including the crash which reportedly killed his 
friends.  During his hearing at the RO, however, he denied 
witnessing the plane crash of his friends.  Moreover, the Veteran 
reported to the May 2006 VA examiner that his fiancée died while 
he was in WWII.  However, during his hearing, he testified that 
she broke up with him when she found out he had malaria and 
married someone else who was an alcoholic and abused her.  

The inconsistent and changing nature of the Veteran's current 
report of stressful events occurring approximately 60 years ago 
render his recollections as to these events unreliable.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board 
can consider bias in lay evidence, the significant time delay 
between the affiants' observations and the date on which the 
statements were written, and conflicting statements of the 
veteran in weighing credibility).  The Board notes the VA 
attempted to confirm the stressor involving the deaths of pilots 
who were friends of the Veteran, but the stressor could not be 
documented.

However, when asked to describe some specific traumatic events on 
the 2006 VA examination, he stated that he had malaria in June 
1944 while in India and that he was put in a hospital tent with 
another soldier who also had malaria.  That person died during 
the night.  He noted the same stressor on the 2010 VA 
examination, indicating that he was in a hospital tent for 2 
weeks and was told the person next to him also had malaria.  When 
he awoke, the soldier next to him was gone and he was told the 
man had died during the night.  The evidence of record confirms 
that the Veteran was hospitalized for 2 weeks for malaria. 

In addition, the Veteran's separation examination noted a normal 
psychiatric evaluation and a June 2005 VA outpatient depression 
screen was negative.  The first indication of any psychiatric 
complaints was on the March 2006 VA examination, which noted the 
Veteran had no prior treatment.  The first treatment for a 
psychiatric disorder was in December 2006.  The 2010 examiner did 
not address this information when rendering her opinion.

Accordingly, the Board finds that the claims file should be 
returned to the September 2010 examiner to clarify her opinion 
and provide additional discussion.  

Accordingly, the issue is REMANDED for the following action:

1.  Return the claims file to the examiner 
who conducted the September 2010 
psychiatric examination, if available, for 
clarification of her opinion.  The examiner 
should be advised that the Veteran's 
reported history of flying missions over 
the Himalayas and witnessing the plane 
crash of his friends is inconsistent with 
his prior statements and considered 
unreliable, although his history of being 
treated for malaria for two weeks is 
confirmed.  The examiner should again 
review the claims file, and provide an 
opinion as to whether the diagnosed anxiety 
disorder and/or depressive disorder are at 
least as likely as not related to his 
military service.  The examiner should 
provide a complete rationale for the 
conclusions reached, to include discussion 
of the normal separation examination in 
1946 and the negative depression screen in 
June 2005.  If the prior examiner is not 
available, the claims file should be 
forwarded to another psychologist or a 
psychiatrist to provide the requested 
opinion.  If another VA examination is 
deemed necessary, one should be scheduled.

2.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record.  
If the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


